Title: Thomas Jefferson to George Jefferson, 31 October 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello. Oct. 31. 09
          T. J. Randolph now proceeds to Richmond in order to enter at mr Girardin’s academy. I have explained to mr Girardin our wish that he should go through a course of mathematics & Natural philosophy. the annual charges for these in the academy, according to their printed statement will be 67. D. to be paid quarterly in advance, say 16.75 D each quarter. this you will be so good as to pay on my account, & also for his board. I have mentioned to mr Randolph, that mrs Page will be willing to take him, but have desired him to decide where he would rather have him placed. should Jefferson bring nothing to the contrary from him, place him at mrs Page’s or where you think best. mr Randolph & family being at present at Edgehill prevents my consulting with him verbally. I must pray you also to furnish Jefferson his other proper expences. he has been so correct in them heretofore as to give me strong confidence they will be reasonable with you. were any contrary indications to arise, I would sollicit your confidential communication of it to me that I may take such measures for his good as may in no wise commit you with him or any body. Affectionately yours
          
            Th:
            Jefferson
        